DETAILED FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment on Claim Line Numbers
Please note that any mention of line numbers of claims in this office action refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below in this office action.

Examiner’s Comments in Response to the Amendment
This office action is in response to the amendment of May 7, 2022, which amendment has been entered.
The rejection of claims 1-30 under 35 USC 112(b) in the office action of February 28, 2022 has been overcome by the amendments of May 7, 2022 and by the remarks with that amendment.
Applicant’s remarks with the amendment of May 7, 2022, concerning the rejections of claims 1-5, 8, 9, 12-16, and 18-30 under 35 USC 103 as set forth in the office action of February 28, 2022 have been carefully considered, but are moot in that new prior art rejections are set forth below that were necessitated by the amendments to the claims, especially those to independent claims 1, 20, and 21.

New Rejections Necessitated by the Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 4-5 of independent claim 1 as newly-amended, the condition “derived from sensing” is indefinite and unclear in context in that there is no earlier method step of sensing.
Similarly, on lines 7-8 of independent claim 20 as newly-amended, the condition “derived from sensing” is indefinite and unclear in context in that there is no earlier method step of sensing.
Further, on lines 4-5 of independent claim 21 as newly-amended, the condition “derived from sensing” is indefinite and unclear in context in that there is no earlier mention of “circuitry to cause” (line 2) “sensing.”
Dependent claim 15 is unclear in context as to how the claim 14 “antenna array” could function as a lidar or as an ultrasound sensor.
Each of dependent claims 2-19 is unclear, at least, in that it depends ultimately from unclear, independent claim 1.
Each of dependent claims 22-30 is unclear, at least, in that it depends ultimately from unclear, independent claim 21.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, 12-16, and 18-30 are rejected under 35 U.S.C. 103 as being unpatentable over Alpers (‘308) in view of the RF Wireless World article.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of sensor systems.
The text of independent claim 1 as newly-amended is as follows:
“Claim 1 (currently amended): A method for targeting an object of point-to-point transmission, the method comprising the steps of: obtaining an image comprising image data, selecting an area of the image, the area comprising image data derived from sensing the object to be targeted, steering a transmission beam of an antenna array in a direction corresponding to the selected area in response to the selection, and transmitting a signal using the steered transmission beam of the antenna array.”
Looking, first, to independent claim 1 as newly-amended, Alpers (‘308) plainly discloses, “A method for targeting an object of point-to-point transmission” (line 1) in that the method of operation of the Alpers (‘308) device controls point-to-point transmission from the device illustrated, for example, in Figure 1 via the antenna of “transmitter 32” to the missile M.
The claim 1 method step of “obtaining an image comprising image data” (line 3) is met by the action of the “imaging system 10” in Alpers (‘308).
The claim 1 method step of “selecting an area of the image, the area comprising image data derived from sensing the object to be targeted” (lines 4-5) is met in Alpers (‘308) by “all portions of the scene viewed” having selected from them “the scene viewed less the missile beacon of flare,” noting, for example, column 3, lines 29-33.
The claim 1 method step of “steering a transmission beam of an antenna array in a direction corresponding to the selected area in response to the selection” (lines 6-7) is not entirely met by Alpers (‘308) in that the antenna for the “transmitter 32” in Alpers (‘308) is not disclosed as being an “antenna array” that is steered, but, merely an antenna generally; however, Alpers (‘308) does disclose “steering” the “imaging system 10” in “a direction corresponding to the selected area in response to the selection,” noting, for example, column 3, lines 41-45, and, column 4, lines 9-17.
The RF Wireless World article teaches the use of a phased array antenna for the advantages of “higher directivity,” “electronic steering” to avoid use of “servo motors,” and, the ability to track.
With these facts in mind, in that the Alpers (‘308) antenna with “transmitter 32” is associated with “imaging system 10” that is tracking a missile M for sending commands (column 4, lines 18-20), it would have been obvious to one of ordinary skill-in-the-art to use an antenna that can also track the missile M to which the commands are being transmitted, and, it would have further been obvious to one of ordinary skill-in-the-art that that antenna be a phased array antenna as taught by the RF Wireless World article in order to obtain the advantages taught by RF Wireless World, particularly as to “higher directivity” so as to optimize the command signal arriving at the missile M.
The claim 1 method step of “transmitting a signal using the steered transmission beam of the antenna array” (line 8) are met by Alpers (‘308) in view of the RF Wireless World article as the “transmitter 32” transmits commands to missile M through the phased array of the applied combination.
In that each and every claimed feature of independent claim 1 as newly-amended is plainly met by the applied combination of Alpers (‘308) in view of the RF Wireless World article as set forth above, independent claim 1 is obvious over the applied combination of Alpers (‘308) in view of the RF Wireless World article.
The further limitations of dependent claim 2 are met by the applied combination of Alpers (‘308) in view of the RF Wireless World article as applied above to independent claim 1, noting, for example, Alpers (‘308) at column 2, lines 32-38.
Similarly, with respect to the further limitations of dependent claim 3, the claim 3 limitation of “a camera” (line 2) would be met by the applied combination of Alpers (‘308) in view of the RF Wireless World article as applied above to claims 1 and 2.  As for the claim 3 further limitation of “an infrared camera,” it would have been obvious to one of ordinary skill-in-the-art to use “an infrared camera” for the “imaging system 10” in Alpers (‘308) in order to optimize the visibility of targets and missile M in conditions of poor visibility, including at night.  As for the claim 3 further limitation of “a night vision camera,” it would have been obvious to one of ordinary skill-in-the-art to use “a night vision camera” for the “imaging system 10” in Alpers (‘308) in order to optimize the visibility of targets and missile M in conditions of poor visibility due to low levels of light, including at night.  Regarding the claim 3 further limitation of using “a multi-purpose camera” (line 2), it would have been obvious to one of ordinary skill-in-the-art to use “a multi-purpose camera” for the “imaging system 10” in Alpers (‘308) for the advantage of imaging processing capability contained in the camera so as to optimize the function of the camera in the applied combination.
The further limitations of dependent claim 4 are met by the applied combination of Alpers (‘308) in view of the RF Wireless World article as applied above to independent claim 1, noting, Alpers (‘308) at column 3, lines 29-33, in which the selected area can contain the missile M, to which the control signal will be targeted.
The further limitations of dependent claim 8 are met by the applied combination of Alpers (‘308) in view of the RF Wireless World article as applied above to claim 1, except for the “signal frequency,” “precoding vector,” and “amplitude” limitations, in that the applied combination includes a phased array.  In that a phrase array can additionally include frequency steering, amplitude steering, and the use of a precoding vector, it would have been obvious to one of ordinary skill-in-the-art to try these additional limitations in the applied combination with a reasonable expectation of success.
The further limitations of dependent claim 9 are met by the applied combination of Alpers (‘308) in view of the RF Wireless World article as applied above to claim 1 in that the phased array of the applied combination is “a two-dimensional antenna array.”
The further limitations of dependent claim 12 are met by the applied combination as applied above to independent claim 1 in that the beamforming parameters are determined by the direction of the beam to the target.
The further limitations of dependent claim 13 are met by the applied combination as applied above to independent claim 1 as to “transmitting,” but not as to “receiving.”  It would have been obvious to one of ordinary skill-in-the-art to change “transmitter 32” in Alpers (‘308) of the applied combination to a transceiver for the advantage of being able to receive telemetry from the missile M.
As for the further limitations of dependent claims 14 and 15, to convert the “transmitter 32” in Alpers (‘308) of the applied combination to a “directable distance sensor” to supply tracking data to the “target tracking 22” and to the “missile tracking 24” in order to optimize the tracking in the method of the applied combination.  It would have further been obvious to one of ordinary skill-in-the-art that the “directable distance sensor” could be any suitable returned wave distance sensor, such as radar, lidar, or ultrasound.
With respect to the further limitations of dependent claim 16, it would have been obvious to one of ordinary skill-in-the-art that the time of flight of a signal transmitted from the Alpers (‘308), reflecting off of the target, and returning could be used to measure distance, which measured distance could be used for the advantage of input to the Alpers (‘308) “target tracking 22” and “missile tracking 24” in order to optimize the tracking performed.
The further limitations of dependent claim 18 are met by the applied combination as applied above to claims 1, 14, and 15, since the claim merely describes the method of operation of a radar.
The further limitations of dependent claim 19 are met by the applied combination as applied above to independent claim 1 in that the applied combination transmits commands to the missile M, which commands would be “data.”  In Alpers (‘308), please note, for example, column 4, lines 18-20.
The remarks with respect to independent claim 20 are substantially those made above with respect to independent claim 1, in that claim 20 is the computer-program product claim corresponding to the method of claim 1.  It would have been obvious to one of ordinary skill-in-the-art that the method of operation of the device of the applied combination could be implemented by means of software for the advantage of reducing weight, bulk, and cost of hardware.  Computer 26 is noted in Alpers (‘308) of the applied combination.
The remarks with respect to independent claim 21 are substantially those made above with respect to independent claim 1, in that claim 2 is the apparatus claim corresponding to the method of claim 1.
The remarks with respect to dependent claim 22 are substantially those made above with respect to dependent claim 2, in that claim 22 is the apparatus corresponding to the method of claim 2.
The remarks with respect to dependent claim 23 are substantially those made above with respect to dependent claim 3, in that claim 23 is the apparatus corresponding to the method of claim 3.
The remarks with respect to dependent claim 24 are substantially those made above with respect to dependent claim 9, in that claim 24 is the apparatus corresponding to the method of claim 9.
The remarks with respect to dependent claim 25 are substantially those made above with respect to dependent claim 14, in that claim 25 is the apparatus corresponding to the method of claim 14.
The remarks with respect to dependent claim 26 are substantially those made above with respect to dependent claim 15, in that claim 26 is the apparatus corresponding to the method of claim 15.
The remarks with respect to dependent claim 27 are substantially those made above with respect to dependent claim 13, in that claim 27 is the apparatus corresponding to the method of claim 13.  The method of claims 1 and 13 is directed to a “transceiver.”
The further limitations of dependent claim 28 are met by the applied combination as applied above to independent claim 21 in that the device of the applied combination is a “wireless communication device” to send commands to a missile M in Alpers (‘308).
The further limitations of dependent claim 29 are met by the applied combination as applied above to independent claim 21 in that the device of the applied combination is an “aircraft,” noting, for example, in Alpers (‘308), column 3, lines 46-50, and, column 4, lines 13-17.
The further limitations of dependent claim 30 are met by the applied combination as applied above to independent claim 21 in that the device of the applied combination performs surveillance for military targets.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Alpers (‘308) in view of the RF Wireless World article, and further in view of Naccache (‘410).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of sensor systems.
The further limitations of dependent claim 5 are not met by the applied combination of Alpers (‘308) in view of the RF Wireless World article, as applied above to independent claim 1.  However, Naccache (‘410) in a method in the same field of endeavor as Alpers (‘308), teaches the use of use a “touch sensitive display” for “accurate and rapid designation” of a point in images, noting, for example, column 2, lines 50-58.  It would have been obvious to one of ordinary skill-in-the-art to use the “touch sensitive display” as taught by Naccache (‘410) in the applied combination for the advantages taught by Naccache (‘410).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Alpers (‘308) in view of the RF Wireless World article, and further in view of Wang et al (‘832).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of sensor systems.
The further limitations of dependent claim 6 are not met by the applied combination of Alpers (‘308) in view of the RF Wireless World article, as applied above to independent claim 1.  However, Wang et al (‘832) teaches the use of “object recognition software” with video for “enhanced object recognition,” noting, for example, paragraph [0001]; paragraph [0008] at lines 1-3; paragraph [0024] at lines 1-2; and, paragraph [0025] at lines 1-2.  It would have been obvious to one of ordinary skill-in-the-art to combine object recognition software with the applied combination of Alpers (‘308) in view of the RF Wireless World article, as taught by Wang et al (‘832) for the advantages taught by Wang et al (‘832).
The further limitations of dependent claim 7 are met by the applied combination of Alpers (‘308) in view of the RF Wireless World article, and further in view of Wang et al (‘832) as applied above to dependent claim 6 as to a “face of a human being” (line 2), noting, for example, in Wang et al (‘832), paragraph [0011] at lines 9-13.  In that Wang et al (‘832) disclosed object recognition generally, it would have been obvious to one of ordinary skill-in-the-art to try any of the other items listed in claim 7, with a reasonable expectation of success.

Potentially-Allowable Subject Matter
Claims 10, 11, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Finality of this Office Action
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Whiting (‘109) is of general interest for the disclosure of an array that can be used for radar and for transmitting commands to missiles.
Ju et al (‘190) is of general interest for the disclosure relating to multi-purpose cameras.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648